Citation Nr: 1646686	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-25 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for lumbar spine disability.

3.  Entitlement to service connection for a degenerative bone disease, claimed as osteoporosis.

4.  Entitlement to service connection for a disability manifested by numbness of the legs, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a psychiatric disability, to include as secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

A. Stone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1979 to July 1980.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Most recently, in August 2015, the Board remanded the case for further development.


REMAND

The Board specifically remanded for the medical records from Carl R. Darnall Army Medical Center, requesting any records pertaining to the Veteran for the years 1980 to 1983.  Three requests were made, in August 2015, November 2015 and January 2016.  A negative response was received on January 12, 2016, clearly stating that the requested medical records had been sent to the National Personnel Records Center (NPRC) and a follow-up contact address was provided.  No follow-up was made to the NPRC.  Thereafter, an April 2016 report of general information showed the Veteran stating that the Darnell records were still missing as were private medical records from Scott and White, Temple, Texas.

Accordingly, another remand is required to obtain records.  Once, the records are obtained, then VA examinations must be conducted and opinions provided.

Prior to arranging for the Veteran to undergo further examination, VA should obtain and associate with the record all outstanding VA and private records.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records and private medical records, including those from Scott and White, Temple, Texas, from 2010 to present, and associate them with the claims file.

2.  Contact the National Personnel Records Center (PRC) and obtain all of the Veteran's records for the Carl R. Darnall Army Medical Center for the period from 1980 to 1983.

3.  Then, arrange for the claims file and this remand, to be reviewed by the examiner who conducted the February 2016 VA orthopedic examinations for an addendum opinion.  The examiner should address the Veteran's service medical records and post-service records of VA and private treatment and examination.  The examiner should also discuss the Veteran's competent lay statements regarding the history and chronicity of symptomatology of disabilities.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should address the following.

(a)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that a cervical spine disability had its onset during active service or within one year thereafter, or is otherwise causally related to active service. 

(b)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a lumbar disability had its onset during active service or within one year thereafter, or is otherwise causally related to active service. 

(c)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that a congenital sacroiliac joints disorder, noted as irregular-shaped sacroiliac joints in a May 1980 service treatment record, was aggravated (worsened beyond the natural progress of the disease) during service by an in-service injury.

(d)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current disability manifested by degenerative bone disease, to include osteoporosis, had its onset during active service or within one year thereafter, is otherwise causally related to active service, or was caused or aggravated (worsened beyond the natural progress of the disease) by a service-connected disability.

(e)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by numbness of the legs had its onset during active service or within one year thereafter, is otherwise causally related to active service, or was caused or aggravated (worsened beyond the natural progress of the disease) by a service-connected disability.

4.  Then, schedule to the Veteran for a VA examination with a licensed psychiatrist or psychologist to determine the nature and etiology of any psychiatric disability, to include as secondary to a service-connected disability.  The examiner should address the Veteran's service medical records and post-service records of VA and private treatment and examination.  The examiner should also discuss the Veteran's competent lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability had its onset during active service or within one year thereafter, is otherwise causally related to active service, or was caused or aggravated (worsened beyond the natural progress of the disease) by a service-connected disability.

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

